DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to the Preliminary Amendment dated 6/10/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 12/10/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2012/0134208 (“Lee”) in view of U.S. Patent No. 7,951,669 (“Harari”).
As per claim 1, Lee substantially teaches a memory cell array (Lee, FIG. 18) comprising:
a first string including a first memory cell; a second string including a second memory cell connected to the first memory cell by a first word line; and a common source line (CSL) to which the first and second strings are connected: (Lee, Abstract; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a 
Lee does not appear to explicitly teach the rest of the limitations of this claim beyond those taught above; however, in an analogous art, Harari teaches methods of making flash memory cell arrays having dual control gates per memory cell charge storage element.
As per claim 1, Harari particularly teaches:
wherein first data is simultaneously programmed in the first and second memory cells: (Harari, Abstract; and column 2, lines 22-53, where a page is defined as the minimum number of memory cells that are simultaneously 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Harari and Lee before them before the instant application was effectively filed, to modify the system of Lee to include the principles of Harari of simultaneously programmed with data or simultaneously read.
The modification would have been obvious because a person having ordinary skill in the art would motivated to decrease system size and system power consumption by implementing a technique for controlling flash memory cells using control gates and floating gates (Harari, column 3, lines 32-64).
As per claim 2, the rejection of claim 1 incorporated, and Lee further substantially teaches:
wherein the first string includes a first string select transistor (SST), the second string includes a second string select transistor: (Lee, Abstract; FIG. 18, reference numeral SST; and paragraphs 0070, 0170, 0179-0184, where each NS of Lee is connected to an SST.  Lee therefore substantially teaches wherein the first string includes a first string select transistor (SST), the second string includes a second string select transistor).
Harari further particularly teaches:
and a voltage is simultaneously applied to the first and second string select transistors: (Harari, Abstract; and column 2, lines 22-53, where a page is defined as the minimum number of memory cells that are simultaneously subjected to a data programming or read operation.  In other words, memory cells that are part of a same page are programmed simultaneously.  The Examiner notes that when multiple NSes (each with a corresponding SST) are part of a same page, each SST corresponding to NSes in the same page will receive a voltage at the same time.  Harari therefore particularly teaches and a voltage is simultaneously applied to the first and second string select transistors)
As per claim 3, the rejection of claim 2 is incorporated, and Lee further substantially teaches:
wherein the first and second string select transistors are connected by a first string select line (SSL): (Lee, Abstract; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and NS13) that each comprise multiple memory cells (e.g., MC6 and MC5 of NS11; and corresponding unlabeled memory cells of NS12 and NS13) that are connected via common word lines (e.g., the unlabeled first word line that connects NS11, NS12, and NS13 that may be used to select all NAND strings that are connected to the word line); each NAND String (NS) also comprises a String Selection Transistor (SST) 
As per claim 4, the rejection of claim 3 is incorporated, and Lee further substantially teaches:
wherein the first and second memory cells are connected by the first word line, and the memory cell array further comprises a third memory disposed in a third string including a third string select transistor connected by a second string select line: (Lee, Abstract; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and NS13) that each comprise multiple memory cells (e.g., MC6 and MC5 of NS11; and corresponding unlabeled memory cells of NS12 and NS13) that are connected via common word lines (e.g., the unlabeled first word line that connects NS11, NS12, and NS13 that may be used to select all NAND strings that are connected to the word line); each NAND String (NS) also comprises a String Selection Transistor (SST) that may be used to select one or more cells of an NS that is connected to the 
As per claim 5, the rejection of claim 1 is incorporated, and Lee further substantially teaches further comprising:
a third string including a third memory cell connected to the first and second memory cells by the first word line, wherein the first data is not programmed into the third string: (Lee, Abstract; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and NS13) that each comprise multiple memory cells (e.g., MC6 and MC5 of NS11; and corresponding unlabeled memory cells of NS12 and NS13) that are connected via common word lines (e.g., the unlabeled first word line that connects NS11, NS12, and NS13 that may be used to select all NAND strings that are connected to the word line); each NAND String (NS) also comprises a String Selection Transistor (SST) that may be used to select one or more cells of an NS that is connected to the 
As per claim 6, the rejection of claim 5 is incorporated, and Lee further substantially teaches:
wherein each of the first to third memory cells has first to third threshold voltages, and the first to third threshold voltages have different values from each other: (Lee, Abstract; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and NS13) that each comprise multiple memory cells (e.g., MC6 and MC5 of NS11; and corresponding unlabeled memory cells of NS12 and NS13) that are connected via common word lines (e.g., the unlabeled first word line that connects NS11, NS12, and NS13 that may be used to select all NAND strings that are connected to the word line); each NAND String (NS) also comprises a String Selection Transistor (SST) that may be used to select one or more cells of an NS that is connected to the SST for the NS.  Additionally, each SST may be connected with both a String 
As per claim 7, Lee substantially teaches a nonvolatile memory device (Lee, FIG. 1, reference numeral 100) comprising:
a memory cell array which includes a first string including a first memory cell, and a second string including a second memory cell connected to the first memory cell by a same word line; and a control unit, wherein the control unit receives input data, classifies a part of the input data as first data: (Lee, Abstract; FIG. 1, reference numerals 100 and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0060-0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and NS13) that each comprise multiple memory cells (e.g., MC6 and MC5 of NS11; and corresponding unlabeled memory cells of NS12 and NS13) that are connected via common word lines (e.g., the unlabeled first word line that connects NS11, NS12, and NS13 that may be used to select all NAND strings that are connected to the word line); each NAND String (NS) also comprises a String Selection Transistor (SST) that may be used to select one or more cells of an NS 
Lee does not appear to explicitly teach the rest of the limitations of this claim beyond those taught above; however, in an analogous art, Harari teaches methods of making flash memory cell arrays having dual control gates per memory cell charge storage element.
As per claim 7, Harari particularly teaches:
and simultaneously programs the first data in the first and second memory cells: (Harari, Abstract; and column 2, lines 22-53, where a page is defined as the minimum number of memory cells that are simultaneously subjected to a data programming or read operation.  In other words, memory cells that are part of a same page are programmed simultaneously.  Harari therefore particularly 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Harari and Lee before them before the instant application was effectively filed, to modify the system of Lee to include the principles of Harari of simultaneously programmed with data or simultaneously read.
The modification would have been obvious because a person having ordinary skill in the art would motivated to decrease system size and system power consumption by implementing a technique for controlling flash memory cells using control gates and floating gates (Harari, column 3, lines 32-64). 
As per claim 8, the rejection of claim 7 is incorporated, and Lee further substantially teaches further comprising:
a row decoder, wherein the first and second memory cells are connected by a first word line, the control unit transmits a first program command for programming the first data to the row decoder, and the row decoder receives the first program command, and transmits a first program voltage according to the first data program command to the first word line: (Lee, Abstract; FIG. 1, reference numerals 100, 120, and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0060-0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and 
As per claim 9, the rejection of claim 8 is incorporated, and Lee further substantially teaches:
wherein the control unit includes a determine unit, the control unit transmits the received input data to the determine unit, and the determine unit determines importance of the received input data, classifies a part of the input data of high importance into the first data, and transmits the classified first data to the control unit: (Lee, Abstract; FIG. 1, reference numerals 100, 120, and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0060-0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and NS13) that each comprise multiple memory cells (e.g., MC6 and MC5 of NS11; and corresponding unlabeled memory cells of NS12 and NS13) that are connected via common word lines (e.g., the unlabeled first word line that connects NS11, NS12, and NS13 that may be used to select all NAND strings that are connected to the word line); each NAND String (NS) also comprises a String Selection Transistor (SST) that may be used to select one or more cells of an NS that is connected to the SST for the NS.  Additionally, each SST may be connected with both a String Select Line (SSL) and a Ground Select Transistor (GST).  As illustrated in (Lee, FIG. 18), each NAND string of Lee (e.g., NS11, NS12, and NS13) is connected to a Common Source Line.  Additionally, the flash memory device 100 of Lee may include control logic 
As per claim 10, the rejection of claim 9 is incorporated, and Lee further substantially teaches further comprising:
a third string including a third memory cell, wherein the third memory cell is connected to the first word line, the determine unit determines importance of the received input data to classify data, which is more important than the first data, into second data, the control unit transmits a second program command for programming the second data to the row decoder, and the row decoder receives the second data program command, and transmits a second program voltage according to the second program command to the first word line: (Lee, Abstract; FIG. 1, reference numerals 100, 120, and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, 
As per claim 11, the rejection of claim 7 is incorporated, and Lee further substantially teaches:
wherein the memory cell array includes a first merge region and a separate region, the first merge region includes a plurality of strings, the separate region includes a single string, and the first and second memory cells are included in the first merge region: (Lee, Abstract; FIG. 1, reference numerals 100, 120, and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0060-0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and NS13) that each comprise multiple memory cells (e.g., MC6 and MC5 of NS11; and corresponding unlabeled memory cells of NS12 and NS13) that are connected via common word lines (e.g., the unlabeled first word line that connects NS11, NS12, and NS13 that may be used to select all NAND strings that are connected to the word line); each NAND String (NS) also comprises a String Selection Transistor (SST) that may be used to select one or more cells of an NS that is connected to the SST for the NS.  
As per claim 12, the rejection of claim 11 is incorporated, and Lee further substantially teaches further comprising:
a third string, wherein the first to third strings are connected to first to third string select transistors, respectively, the first merge region includes the first and second string select transistors, the separate region includes the third string select transistor, and ON-voltage is simultaneously applies to the first and second string select transistors: (Lee, Abstract; FIG. 1, reference numerals 100, 120, and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, 
As per claim 13, the rejection of claim 12 is incorporated, and Lee further substantially teaches further comprising:
a fourth string select transistor to which a fourth string is connected, wherein the separate region includes the fourth string select transistor, the ON-voltage is applied simultaneously to the third and fourth sting select transistors at different times: (Lee, Abstract; FIG. 1, reference numerals 100, 120, and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0060-0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and NS13) that each comprise multiple memory cells (e.g., MC6 and MC5 of NS11; and corresponding unlabeled memory cells of NS12 and NS13) that are connected via common word lines (e.g., the unlabeled first word line that connects NS11, NS12, and NS13 that may be used to select all NAND strings that are connected to the word line); each NAND String (NS) also comprises a String Selection Transistor (SST) that may be used to select one or more cells of an NS that is connected to the SST for the NS.  Additionally, each SST may be connected with both a String Select Line (SSL) and a Ground Select Transistor (GST).  As illustrated in (Lee, FIG. 18), each NAND string of Lee (e.g., 
As per claim 14, the rejection of claim 12 is incorporated, and Lee further substantially teaches:
wherein the first and second string select transistors are connect by a first string select line: (Lee, Abstract; FIG. 1, reference numerals 100, 120, and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0060-0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and NS13) that each comprise multiple memory cells (e.g., MC6 and MC5 of NS11; and corresponding unlabeled memory cells of NS12 and NS13) that are connected via common word lines (e.g., the unlabeled first 
As per claim 15, Lee substantially teaches a nonvolatile memory device (Lee, FIG. 1, reference numeral 100) comprising:
first to third memory cells included in each of first to third strings; first to third string select transistors included in each of the first to third strings; a first word line which connects the first to third memory cells; and a control unit: (Lee, Abstract; FIG. 1, reference numerals 100 and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, 
Lee does not appear to explicitly teach the rest of the limitations of this claim beyond those taught above; however, in an analogous art, Harari teaches 
As per claim 15, Harari particularly teaches:
which turns the first and second string select transistors ON for a first section, keeps the third string select transistor in an OFF state for the first section and applies a program voltage to the first line for a second section: (Harari, Abstract; and column 2, lines 22-53, where a page is defined as the minimum number of memory cells that are simultaneously subjected to a data programming or read operation.  In other words, memory cells that are part of a same page are programmed simultaneously.  Since each NS has an associated SST, SSTs for first and second NSes that may be programmed at the same time may remain ON while an SST associated with a third NS may remain OFF while the first and second NSes are programmed.  Harari therefore particularly teaches which turns the first and second string select transistors ON for a first section, keeps the third string select transistor in an OFF state for the first section and applies a program voltage to the first line for a second section).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Harari and Lee before them before the instant application was effectively filed, to modify the system of Lee to include the principles of Harari of simultaneously programmed with data or simultaneously read.
The modification would have been obvious because a person having ordinary skill in the art would motivated to decrease system size and system power 
As per claim 16, the rejection of claim 15 is incorporated, and Harari further particularly teaches further comprising:
a second word line which is maintained in the OFF state during application of the program voltage to the first word line: (Harari, Abstract; and column 2, lines 22-53, where a page is defined as the minimum number of memory cells that are simultaneously subjected to a data programming or read operation.  In other words, memory cells that are part of a same page are programmed simultaneously.  Since each NS has an associated SST, SSTs for first and second NSes that may be programmed at the same time may remain ON while an SST associated with a third NS may remain OFF while the first and second NSes are programmed.  Harari therefore particularly teaches a second word line which is maintained in the OFF state during application of the program voltage to the first word line
As per claim 17, the rejection of claim 15 is incorporated, and Lee further substantially teaches further comprising:
a memory cell array which includes the first to third memory cells, the first to third string select transistors, and the first word line: (Lee, Abstract; FIG. 1, reference numerals 100 and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and 
As per claim 18, the rejection of claim 17 is incorporated, and Lee further substantially teaches further comprising:
a memory [NAND] device which stores data; and a computing NAND device which performs computation, wherein the computing NAND device further includes the control unit. the memory cell array, and a row decoder: (Lee, 
As per claim 19, the rejection of claim 18 is incorporated, and Lee further substantially teaches:
wherein the control unit includes a determine unit, the determine unit determines whether the data received by the control unit is important data and transmits determined result to the control unit, and if the data is important data as a result of the determination, the control unit turns the first and second string select transistors ON at a first time through the row decoder: (Lee, Abstract; FIG. 1, reference numerals 100 and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0060-0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and NS13) that each comprise multiple memory cells (e.g., MC6 and MC5 of NS11; and corresponding unlabeled memory cells of NS12 and NS13) that are connected via common word lines (e.g., the unlabeled first word line that connects NS11, NS12, and NS13 that may be used to select all NAND strings that are connected to the word line); each NAND String (NS) also comprises a String Selection Transistor (SST) that may be used to select one or more cells of an NS that is connected to the SST for the NS.  Additionally, each SST may be connected with both a String Select Line (SSL) and a Ground Select Transistor (GST).  As illustrated in (Lee, FIG. 18), each NAND string of Lee (e.g., NS11, NS12, and NS13) is connected to a Common Source Line.  Additionally, the flash memory device 
As per claim 20, the rejection of claim 15 is incorporated, and Lee further substantially teaches:
the first and second string select transistors are connected by a first string select line: (Lee, Abstract; FIG. 1, reference numerals 100 and 150; FIG. 18, reference numerals CSL, NS11, NS12, NS13, (unlabeled Word Line (WL) that connects NS11, NS12, and NS13), and (MC6 and corresponding unlabeled memory cells in NS12 and NS13); and paragraphs 0060-0070, 0178-0184, and 0188-0189, where the 3D NAND architecture of Lee includes a number of NAND Strings (e.g., NS11, NS12, and NS13) that each comprise multiple memory cells (e.g., MC6 and MC5 of NS11; and corresponding unlabeled memory cells of NS12 and NS13) that are connected via common word lines (e.g., the unlabeled first word line that connects NS11, NS12, and NS13 that may be used to select all NAND strings that are connected to the word line); each NAND String (NS) also 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135